Title: To Thomas Jefferson from Cambray, 9 June 1788
From: Cambray (Cambrai), Comte de
To: Jefferson, Thomas


          Au Chateau de Villers aux Erables, par Montdidier, 9 June 1788. Acknowledges TJ’s letter [of 29 May 1788]; regrets not having spoken to him in person about the desired certificate before leaving Paris. Since then a letter from the consul at Charleston “m’annonce avoir terminé mes interets avec l’assemblée de La Caroline pour mes arrerages” but now, “pour que l’auditeur puisse faire mes comptes, il demande un Serment de ce que j’aurois pu recevoir. Je suis prêt à le faire, c’est la forme qui m’embarasse.” Asks TJ’s opinion, to which he would be glad to conform. “Je ne sçais pas si mon serment et ma parole d’honneur sous seing privé ne pourroit pas suffire. Il me semble que je ne sçaurois en faire davantage vis à vis d’un officier public.”
        